        Case 9:20-cv-00088-DLC Document 33 Filed 12/17/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 DANIELLE SCHULZ,                                  CV 20–88–M–DLC

                      Plaintiff,

        vs.

 MOUNTAIN WEST FARM BUREAU                              ORDER
 MUTUAL INSURANCE COMPANY,
 WESTERN FARM BUREAU SERVICE
 COMPANY, INC., FARM BUREAU
 LIFE INSURANCE COMPANY, a
 subsidiary of FBL FINANCIAL GROUP,
 INC., ABC Corporations 1-5, and JOHN
 DOES 1-5,

                      Defendants.

      Before the Court is Plaintiff’s Unopposed Motion to Dismiss Farm Bureau

Life Insurance Company from Counts IV and V. (Doc. 32.) Plaintiff moves to

dismiss Defendant Farm Bureau Life Insurance Company with prejudice from

Count IV, the wrongful discharge claim, and Count V, the wrongful discharge in

violation of public policy claim. (Id.)

      IT IS ORDERED that the Motion (Doc. 32) is GRANTED. Plaintiff Farm

Bureau Life Insurance Company is DISMISSED WITH PREJUDICE from Counts

IV and V of the Complaint, with each party to bear its own costs.
 Case 9:20-cv-00088-DLC Document 33 Filed 12/17/20 Page 2 of 2



DATED this 17th day of December, 2020.
